                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


DEIRDRE DIAMOND-MARTINEZ,             )
a/k/a Deirdre A. Diamon               )
                     Plaintiff,       )
                                      )
v.                                    )              JUDGMENT
                                      )
                                      )              No. 5:18-CV-324-FL
MARK T. ESPER, Department of the Army )
                 Defendant.           )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss for failure to state a claim and plaintiff’s motion
to amend.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 21, 2019, and for the reasons set forth more specifically therein, defendant’s motion to
dismiss is GRANTED and plaintiff’s motion to amend is DENIED. Plaintiff’s action is
DISMISSED as time barred pursuant to Federal Rule of Civil Procedure 12(b)(6).

This Judgment Filed and Entered on June 21, 2019, and Copies To:
Deirdre Diamond-Martinez (via US mail) 6380 Cliffdale Road, #25037, Fayetteville, NC 28314
Joshua B. Royster / Roberto F. Ramirez (via CM/ECF Notice of Electronic Filing)

June 21, 2019                         PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
